DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-8, 13, 14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu et al. (US 2013/0173513), hereafter “Chu.”
Regarding claim 1, Chu teaches a user device (Chu: 110 of FIG. 1), comprising: 	an interface, configured to communicate over a network (Chu: 716 of FIG. 7; par 0068); and 	one or more processors (Chu: 704(2) of FIG. 7), configured to: 	evaluate a pre-load scheduling condition with respect to a user application installed in the user device (Chu: 402 of FIG. 4C; par 0051); and 	schedule pre-loading of the user application depending on the pre-load scheduling condition (Chu: 601 of FIG. 6; par 0076 […the application launching decision engine can be fed into a scheduler of an operating system of the mobile device. The scheduler can simply execute the prelaunched application and allow the application to run…]). 

Regarding claim 2, the user device according to claim 1, wherein the one or more processors are configured to pre-load the user application in response to arrival of data for the user application over the network (Chu: par 0084 […if a user receives an email with the string "http:// . . . " the decision engine may launch a browser application, e.g., after having learned this action based on previous instances where the user clicked on hyperlinks in emails thus causing the browser application to launch.]). 

Regarding claim 5, the user device according to claim 1, wherein the one or more processors are configured to schedule pre-loading of the user application depending on an identity of another user application that is currently used by the user (Chu: par 0034 […some applications may be "triggering" applications for prelaunching other applications, e.g., when a user has a tendency to request applications in a particular sequence.]).

Regarding claim 6, the user device according to claim 5, wherein the one or more processors are configured to pre-load the user application in response to detecting that the user has launched the other user application (Chu: par 0034).



Regarding claim 8, the user device according to claim 1, wherein the one or more processors are configured to schedule pre-loading of the user application depending on usage history of the user application by one or more other users (Chu: par 0096 […each decision engine can be configured to mine contextor logs and actions performed on other devices for other users. Thus, the decision engine can learn from the context-action relationships of other users to improve the user's experience.]).

Regarding claim 13, a method in a user device, the method comprising: evaluating a pre-load scheduling condition with respect to a user application installed in the user device (Chu: 402 of FIG. 4C; par 0051); and 	scheduling pre-loading of the user application depending on the pre-load scheduling condition (Chu: 601 of FIG. 6; par 0076 […the application launching decision engine can be fed into a scheduler of an operating system of the mobile device. The scheduler can simply execute the prelaunched application and allow the application to run…]).

Regarding claim 14, the method according to claim 13, wherein, in accordance with the pre-load scheduling condition, pre-loading the user application is performed in response to arrival of data for the user application over the network (Chu: par 0084 […if a user receives an email with the string "http:// . . . " the decision engine may launch a browser application, e.g., after having learned this action based on previous instances where the user clicked on hyperlinks in emails thus causing the browser application to launch.]). 

Regarding claim 17, the method according to claim 13, wherein, in accordance with the pre-load scheduling condition, scheduling of pre-loading the user application is performed depending on an identity of another user application that is currently used by the user (Chu: par 0034 […some applications may be "triggering" applications for prelaunching other applications, e.g., when a user has a tendency to request applications in a particular sequence.]).

Regarding claim 18, the method according to claim 17, wherein pre-loading the user application is performed in response to detecting that the user has launched the other user application (Chu: par 0034).

Regarding claim 19, the method according to claim 13, wherein, in accordance with the pre-load scheduling condition, scheduling of pre-loading the user application is performed depending on usage history of the user application by the user (Chu: 216 of FIG. 2; par 0118). 

Regarding claim 20, the method according to claim 13, wherein, in accordance with the pre-load scheduling condition, scheduling of pre-loading the user application is …each decision engine can be configured to mine contextor logs and actions performed on other devices for other users. Thus, the decision engine can learn from the context-action relationships of other users to improve the user's experience.]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, 15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2013/0173513) in view of Kanamaru (US 2005/0066283).
Regarding claim 3, Chu does not explicitly teach the user device according to claim 1, wherein the one or more processors are configured to pre-load the user application in response to arrival of a notification of the user application over the network.	Kanamaru teaches: 	wherein the one or more processors are configured to pre-load a user application in response to arrival of a notification of the user application over the network …when the mobile phone receives e-mail, it is anticipated that the user may notice that e-mail is received, and try to view the e-mail, and therefore it is useful to set so that a mailer program is preloaded when the mobile phone receives e-mail. As a result, a start-up time needed by the user for starting up the mailer is reduced.]).	It would have been obvious to one of ordinary skill in the art to implement that email application prelaunching criteria of Kanamaru within the Chu system with predictable results. One would be motivated to make the combination in view of the explicit suggestion in Chu that any of a variety of factors/contexts may be considered when determining whether to preload a particular application and that the system can readily be modified (Chu: par 0059). Accordingly, it would have been readily apparent to one of ordinary skill that the various contexts of Kanamaru, such as a mobile device receiving an email notification, could have been implemented within the Chu system and provide the predictable benefit of enhancing the preloading functionality and improving perceived loading times for users in the additional contexts. 

Regarding claim 12, the user device according to claim 1, wherein the one or more processors are configured to pre-load the user application in response to a manual request from the user to preload the user application (Kanamaru: FIG. 16; par 0132-0134).

…when the mobile phone receives e-mail, it is anticipated that the user may notice that e-mail is received, and try to view the e-mail, and therefore it is useful to set so that a mailer program is preloaded when the mobile phone receives e-mail. As a result, a start-up time needed by the user for starting up the mailer is reduced.]). 

Regarding claim 24, the method according to claim 13, wherein, in accordance with the pre-load scheduling condition, pre-loading the user application is performed in response to a manual request from the user to preload the user application (Kanamaru: FIG. 16; par 0132-0134).

Claims 4 and 16 are rejected as being unpatentable over Chu et al. (US 2013/0173513) in view of Jeong et al. (US 2017/0278477).
Regarding claim 4, Chu does not explicitly teach the user device according to claim 1, wherein the one or more processors are configured to pre-load the user application in response to generation of a notification to the user by the user application.	Jeong teaches: 	wherein the one or more processors are configured to pre-load the user application in response to generation of a notification to the user by the user application (Jeong: par 0310 [If the notification event is generated in an idle state, the electronic device may execute an application for the generated notification event in step 2703.]). 	It would have been obvious to implement the application loading of Jeong in response to an application generated notification with predictable results. One would be motivated to make the combination to attain the predictable benefit of reduced perceived load times for applications that generate notifications in cases where the user is likely to access the application in response to receiving a notification. One would further be motivated to make the combination as both Jeong and Chu relate to executing an application without user input responsive to external events. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Jeong could have been implemented within the Chu system with predictable results and a beneficial effect. 

Regarding claim 16, the method according to claim 13, wherein, in accordance with the pre-load scheduling condition, pre-loading the user application is performed in response to generation of a notification to the user by the user application (Jeong: par 0310 [If the notification event is generated in an idle state, the electronic device may execute an application for the generated notification event in step 2703.]).

Claims 9-11 and 21-23 are rejected as being unpatentable over Chu et al. (US 2013/0173513) in view of Lindoff et al. (US 2018/0212741), hereafter “Lindoff.”
Regarding claim 9, Chu does not teach the user device according to claim 1, wherein the one or more processors are configured to schedule pre-loading of the user …the device side may preload the parts of the application that it may need during the time where the link is worse. An estimate of imminent connection state is thus performed, i.e. what connectivity quality that is expected within close future.]).	It would have been obvious to one of ordinary skill to incorporate predicted future connectivity within the contextual factors of Chu according to the technique of Lindoff with predictable results. One would be motivated to make the combination in order to enhance user experience by decreasing the amount of interruption caused by poor network connections. One would further be motivated to make the combination because Lindoff, like Chu, relates to preloading in wireless mobile devices. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Lindoff could have been implemented within the Chu system with predictable results and a beneficial effect. 

Regarding claim 10, the user device according to claim 9, wherein the one or more processors are configured to pre-load the user application in response to a 

Regarding claim 11, the user device according to claim 10, wherein the prediction is a prediction that a network outage will occur at the time the user application will be used (Lindoff: par 0053).

Regarding claim 21, the method according to claim 13, wherein, in accordance with the pre-load scheduling condition, scheduling of pre-loading the user application is performed depending on current or imminent communication conditions with the network (Lindoff: par 0053 […the device side may preload the parts of the application that it may need during the time where the link is worse. An estimate of imminent connection state is thus performed, i.e. what connectivity quality that is expected within close future.]).

Regarding claim 22, the method according to claim 21, wherein pre-loading the user application is performed in response to a prediction that the communication conditions will deteriorate at a time the user application will be used (Lindoff: par 0053).

Regarding claim 23, the method according to claim 22, wherein the prediction is a prediction that a network outage will occur at the time the user application will be used (Lindoff: par 0053).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454